Dissenting Opinion by
Senior Judge Kalish:
I respectfully dissent. A Redevelopment Authority is an entity created pursuant to the Urban Redevelopment Law, Act of May 24, 1945, P.L. 991, 35 P.S. §§1701-1747, for the express purpose of the redevelopment of areas designated as “blighted”, and was given extensive powers in an effort to eliminate such areas. To that end it was given the power, inter alia, to acquire property by condemnation and if that cannot be accomplished, then by *515purchase in lieu of condemnation. All of this is accomplished pursuant to a plan of redevelopment proposed by a Planning Commission.
The concept of a Redevelopment Authority was created as a slum clearance agency, and not as an industrial development agency which is an entirely different concept. For that purpose, the legislature enacted the Pennsylvania Industrial Development Authority Act,1 which has for its purpose the creation of industrial development projects with no power of condemnation by the Industrial Development Authority. Clearfield County Industrial Development Authority v. Rowles, 3 Pa. D. & C. 3d 502 (1977).
While a blighted area may contain within it blighted industrial plants that were either eliminated or redeveloped, such action was incidental to the elimination or redevelopment of a blighted area and had nothing to do with the development of an industrial development project. The legislature recognized this distinction for realty transfer tax purposes and delinquent transfer transactions, and for those transactions which were exempt from the imposition of the tax. In that connection, a transfer to the Commonwealth or to any of its agencies or instrumentalities where the transfer is by “deed in lieu of condemnation” is exempt from the imposition of the tax.
A Redevelopment Authority is an agency or instrumentality of the state. Schwartz v. Urban Redevelopment Authority, 411 Pa. 530, 192 A.2d 371 (1963). In the exercise of the power of eminent domain by the Redevelopment Authority, there is no deed of transfer since title passes by operation of law by the filing of a declaration of taking.2 No tax is due upon such a transfer. A fair reading *516of the Realty Transfer Tax Act shows an intent on the part of the legislature that where there is a transfer by deed “in lieu of condemnation,” no tax should be imposed.
Here, the Department of Revenue contends that there is nothing on the face of the instrument or otherwise to indicate that the transfer was in lieu of condemnation. The fact that the deed of transfer mentions a consideration is not conclusive that it was not in lieu of condemnation. It may represent the fair market value of the property, which is the just compensation that petitioner is entitled to receive for condemnation.
Furthermore, in view of section 608 of the Eminent Domain Code,3 where the question is liability for transfer taxes in amicably acquired property, it is not necessary that the face of the instrument indicate that the transfer was “in lieu of condemnation.”
Section 608 of the Eminent Domain Code, 26 P.S. §1-608, which is entitled “Expenses incidental to transfer of title,” provides:
Any acquiring agency shall, on the date of payment of the purchase price of amicably acquired real property . . . reimburse the owner for expenses he necessarily incurred for:
(1) Recording fees, transfer taxes and similar expenses incidental to conveying such real property to the acquiring agency. (Emphasis added.)
An acquiring agency is defined as “any entity vested with the power of eminent domain by the laws of the Commonwealth, including the Commonwealth.” Section 201(5) of the Eminent Domain Code, 26 P.S. §1-201(5) (emphasis added).
Obviously, the legislature intended to place the property owner on par with the one whose property was taken *517by direct condemnation, and to make more equitable the “just compensation” to which an owner is entitled.
Transfers of property to the Redevelopment Authority can only be taken to the extent reasonably required for the purpose for which the power is exercised. Belovsky v. Redevelopment Authority of Philadelphia, 357 Pa. 329, 54 A.2d 277 (1947). As a public body, with the power of eminent domain, the Redevelopment Authority stands in a fiduciary relationship to the public and the taxpayers. Schwartz.
Since an acquiring agency is one vested with the power of eminent domain, any amicable acquisition must be in lieu of condemnation. The consideration mentioned in the deed covers all elements of damage used in determining the fair market value. Anything else would be a breach of the fiduciary relationship owed to the taxpayer and the public. There may be any number of reasons why the parties desired to use amicable acquisition in lieu of direct condemnation.
In my opinion, the realty transfer tax is not applicable to this transaction. Accordingly, I would reverse.

 Act of May 17, 1956, P.L. 1609, 73 P.S. §§301-314.


 Section 402 of the Eminent Domain Code, Act of June 22, 1964, Special Sess., P.L. 84, as amended, 26 P.S. §1-402.


 Act of June 22, 1964, Special Sess., P.L. 84, as amended, 26 P.S. §1-608.